DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 10 and 22-30 are allowed.

The following is an examiner’s statement of reasons for allowance: Suga, Miyagawa and Hilgers do not disclose the decorative board comprising the primer layer containing hexamethylene diisocyanate based aliphatic isocyanurate as claimed in claim 1 in combination with the other limitations of the claims and the decorative board comprising 5 to 100 parts by weight of mono-functional (meth)acrylate as claimed in claim 28 in combination with the other limitations of the claims.
Miyagawa discloses a method of surface treating a porous inorganic material comprising a surface layer comprising an isocyanate prepolymer including tri(6- isocyanate hexyl) isocyanurate. One of ordinary skill in the art would not interpret the isocyanate prepolymer including tri(6-isocyanate hexyl) isocyanurate to read on the claimed hexamethylene diisocyanate based aliphatic isocyanurate. Therefore Miyagawa alone or in combination with Suga, Miyagawa and Hilgers do not disclose the claimed primer layer containing hexamethylene diisocyanate based aliphatic isocyanurate as claimed in claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785